WIGGINTON, Judge.
Appellant Samuel Decree, an adjudged insolvent defendant, has appealed a judgment of conviction and sentence based upon a jury verdict finding him guilty of the offense of entering without breaking with intent to commit a felony. Pursuant to appellant’s motion, the Public Defender of the 14th Judicial Circuit was appointed by the court to represent appellant on this appeal.
There has been filed in the cause by the attorney for appellant a motion, supported by competent affidavit proof, representing that appellant has escaped from the penal institution to which he has been committed pursuant to the judgment appealed, and has not been apprehended nor surrendered and his whereabouts is unknown to his attorney. It is further represented that appellant’s attorney, because of such escape, is deprived of the opportunity of conferring with his client relative to the prosecution of this appeal, and it is apprehended that because of this handicap a miscarriage of justice might result if he attempts to prosecute this appeal to a final conclusion. Appellant’s counsel moves that this cause be dismissed without prejudice as to appellant Samuel Decree, and that he be discharged from any further responsibility in the premises.
In the exercise' of the discretion vested in this Court, the motion to dismiss this appeal filed by appellant’s attorney herein is granted and the appeal shall stand dismissed. See Woodson v. State, 19 Fla. 549, 550; Bronk v. Bronk, 46 Fla. 474, 35 So. 870; National Union of Marine Cooks and Stewards v. Arnold, 348 U.S. 37, 75 S.Ct. 92, 99 L.Ed. 46 (1954).
RAWLS, C. J., and CARROLL, DONALD K., J., concur.